                                          Case 3:20-cv-04456-EMC Document 25 Filed 10/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     SOFTWARE RESEARCH, INC.,                            Case No. 20-cv-04456-EMC (LB)
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                             DISCOVERY ORDER
                                  13             v.
                                                                                             Re: ECF No. 21
                                  14     QUALYS, INC.,
                                  15                    Defendant.

                                  16
                                          The district judge referred all discovery matters to the undersigned. Order of Reference, ECF
                                  17
                                       No. 21. No discovery dispute is pending. If one arises, the parties must comply with the
                                  18
                                       undersigned’s standing order (attached). The dispute procedures in it require, among other things,
                                  19
                                       that if a meet-and-confer by other means does not resolve the parties’ dispute, lead counsel for the
                                  20
                                       parties must meet and confer in person (if counsel are local) and then submit a joint letter brief with
                                  21
                                       information about any unresolved disputes. The letter brief must be filed under the Civil Events
                                  22
                                       category of “Motions and Related Filings > Motions – General > Discovery Letter Brief.” After
                                  23
                                       reviewing the joint letter brief, the court will evaluate whether future proceedings are necessary,
                                  24
                                       including any further briefing or argument.
                                  25       IT IS SO ORDERED.
                                           Dated: October 30, 2020
                                  26
                                                                                        ______________________________________
                                  27
                                                                                        LAUREL BEELER
                                  28                                                    United States Magistrate Judge

                                       ORDER – No. 20-cv-04456-EMC (LB)
